DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether the second structural member recited by claim 5 is a part of the back element or the seat element, rendering the claim indefinite. Additionally, Claim 3 recites the limitation “said seat element.” There is insufficient antecedent basis for this limitation in the claim. Claim 5 will be examined below as if the base element rather than the back element comprises the second structural member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Rico Herrero, US 2010/0001545.
Regarding claim 1, De Rico Herrero discloses a quick release seat system suitable for a vehicle (6), the system comprising: a base element (4) operably attached to a floor pan (5), said floor pan being rigidly affixable to the vehicle; and a back element (1) for supporting an occupant; wherein said base element and back element are rigidly clamped by at least one quick release mechanical clamp (19, 19’), such as to allow removal of said back element from the base element during an evacuation of the vehicle (Fig. 1, 2, 7, 10).
Regarding claim 2, De Rico Herrero discloses said base element (4) comprises a first structural member (2), and said back element (1) comprises a second structural member (11, 12), wherein said at least one quick release mechanical clamp (19, 19’) releasably clamps said first structural member and said second structural member (Fig. 1, 2, 7, 10).
Regarding claim 5, De Rico Herrero discloses the back element (1) comprises a first structural member (11, 12), wherein said first structural member is mounted to the back element, wherein said second structural member (2) is mounted to said base element (4), and wherein said at least one quick release mechanical clamp (19, 19’) releasably affixes said first structural member and said second structural member (Fig. 1, 2, 7, 10).
Regarding claim 8, De Rico Herrero discloses said base element (4) comprises a first structural member (2), and said back element (1) comprises a second structural member (11, 12), wherein the at 
Regarding claim 12, De Rico Herrero discloses a method of removing an occupant to be extracted from a land vehicle comprising the quick release seat system, the method comprising: operating the quick release seat system; and removing the occupant from an access point of the land vehicle [0002-0006].
Regarding claim 15, De Rico Herrero discloses a quick release seat system suitable for a vehicle, the system comprising: a base element (4) comprising a first structural member (2); and a back element (1) for supporting an occupant and comprising a second structural member (11, 12); a quick release mechanical clamp (19, 19’) that releasably clamps the first structural member and the second structural member, wherein the quick release mechanical clamp comprises at least two clamping surfaces suitable for providing a releasable clamping engagement with said first and second structural members, such as to allow removal of said back element from the base element during an evacuation of the vehicle (Fig. 1, 2, 7, 10).
Regarding claim 18, De Rico Herrero discloses the at least one quick release mechanical clamp (19, 19’) and said first and/or second structural members (11, 12) comprise one or more co- operative voids and lugs (Fig. 10).
Regarding claim 19, De Rico Herrero discloses the quick release mechanical clamp is a first quick release mechanical clamp (19), the system further comprising a second quick release mechanical clamp (19’), the second quick release mechanical clamp for further releasably clamping the back element to the base element (Fig. 7, 10).
Regarding claim 20, De Rico Herrero discloses a vehicle (6) comprising the seat system (Fig. 1).

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-11, 13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612